UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

__________________________________________
                                          )
ROBERT R. PRUNTÉ,                         )
                                          )
            Plaintiff,                    )
                                          )
      v.                                  )                  Civil Action No. 06-0480 (PLF)
                                          )
UNIVERSAL MUSIC GROUP, INC., et al.,      )
                                          )
            Defendants.                   )
__________________________________________)



                                              ORDER

                For the reasons given in the Opinion issued this same day, it is hereby

                ORDERED that [92] defendants’ motion to strike is GRANTED in part and

DENIED in part; it is

                FURTHER ORDERED that [88] plaintiff’s motion alleging direct contempt of

court and [94] plaintiff’s motion for judicial notice are DENIED; it is

                FURTHER ORDERED that [89] plaintiff’s motion for summary judgment is

DENIED; it is

                FURTHER ORDERED that [99] defendants’ motion for summary judgment is

GRANTED. Judgment shall be entered for all of the defendants on all claims; and it is
               FURTHER ORDERED that the Clerk of the Court shall remove this case from

the docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                                      /s/____________________________
                                                      PAUL L. FRIEDMAN
                                                      United States District Judge
DATE: March 29, 2010




                                                  2